Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the applicant’s arguments directed at the rejection of claims 35 U.S.C. 101:
	The examiner respectfully withdraws the rejection in light of the amendments. 
	
Examiners Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 21, and 24 are deemed to be allowable over the prior art as neither Seo (US 20210074159 A1) nor Astigarraga et al. (US 20180218604 A1) nor Scofield et al. (US 20130265174 A1) nor Lindsley et al. (US 20160026983 A1) nor Sen et al. (US 20170061508 A1) nor Jereon Trum et al. (US 20110106425 A1) nor Li (CN 105976041 B) nor the combination teach or suggest the limitations of the independent claims. More specifically none of the above prior art teach “and determining that the vehicle has come within a predetermined threshold distance of the top-ranked parking area; responsive to the determination that the vehicle is within a predetermined threshold distance of the top-ranked parking area, switching a mode of communications between the server and the device of the user to online mode, with online mode being a mode of data communication where online communication is continuous; and communicating in online mode, from the server, over the communication network and to the device of the user, route information helpful in travelling from a current position of the vehicle to the top-ranked parking area” and the top-ranked parking area is determined by “identifying a set of available parking areas within the geographic area based on parking area data collected from a set of internet of things (IoT) devices operating various parking areas and parking area statistics; selecting a top-ranked parking area from the set of available parking areas based at least in part upon user preferences”.
Seo teaches a computer-implemented method comprising: (0006; method) generating parking area statistics (occupied and unoccupied parking spot information) for a geographic region (parking map equivalent to a region); (0027; the system tracks on a parking space map the occupied and unoccupied parking spots in real time) receiving a request (activating application) for an available parking area to park a vehicle;(0025; user selects a parking space guide application, used for parking a vehicle in a parking area)) identifying a set of available parking areas within the geographic area (map area) based on parking area statistics; (0008; 0027; identifying available parking spots on a parking space map; the available spots are determined using sensors) monitoring availability (tracking occupied or unoccupied sate of a parking spot) of the top-ranked parking area (parking space) while the vehicle parks (once the vehicle parks it switches parking space state) in the top-ranked parking area; (0027; the system monitors the parking space, and updates the parking space map, once a vehicle is detected to have parked, the system switches from an unoccupied state, to an occupied state) wherein identifying the set of available parking areas is further based on data collected from a set of dedicated on-street and off-street parking sensors.  (0025; 0031-0032; 0039; 0007; parking spot occupancy state is collected from sensors; a sensor can be located in the parking spot, as well as CCTV, and other sensors indoor and outdoor (equivalent to on-street and off-street sensors))
Seo is different in that Seo does not disclose the switching of communication when the user is within distance of a “top-ranked parking area”, and therefore does not disclose “and determining that the vehicle has come within a predetermined threshold distance of the top-ranked parking area; responsive to the determination that the vehicle is within a predetermined threshold distance of the top-ranked parking area, switching a mode of communications between the server and the device of the user to online mode, with online mode being a mode of data communication where online communication is continuous; and communicating in online mode, from the server, over the communication network and to the device of the user, route information helpful in travelling from a current position of the vehicle to the top-ranked parking area” and the top-ranked parking area is determined by “identifying a set of available parking areas within the geographic area based on parking area data collected from a set of internet of things (IoT) devices operating various parking areas and parking area statistics; selecting a top-ranked parking area from the set of available parking areas based at least in part upon user preferences”.
Astigarraga teaches identifying a set of available parking areas (available/unoccupied parking spots) within the geographic area (0019; geographical areas) based on parking area data collected from a set of internet of things (IoT) devices (Iot devices) operating various parking areas and parking area statistics (collected parking data from other drivers); (0068 - 0072; collecting information about parking spots that are available or unoccupied from IoT devices (iot devices) , and information from other drivers and vehicles (equivalent to parking area statistics)) selecting a top-ranked (based on user preferences) parking area from the set of available parking areas based user preferences; (0068-0072; 0082; 0091; using user patterns and preferences to determine the availability of a parking stall in an area) and presenting the top-ranked parking area in response to the requested available parking area (0068-0072; 0082; 0091; displaying available parking spots based on the users preferences, and location information, and availability information) and collecting monitoring data (0075; the system uses and collects information (equivalent to monitoring data) from parked vehicles sensors, (equivalent to connecting monitoring data after the vehicle is parked)) and user feedback after the vehicle is parked (0069; 0082; receiving by the vehicular collaboration system network update information from the user via voice or text such as “I am getting in my car and leaving the parking lot” which is equivalent to “after the vehicle is parked) collecting the parking area data from the set of IoT devices including parking meters; (0071-0073; the system includes IoT devices, and the Iot devices include sensors and can be stored in the parking meters) storing the monitoring data and the user feedback; (mapping claim 2 above; 0075; the system collects and analyzes data, and includes (0050; 0053) network storage used for the invention, collection infers some type of storage, at time it may be temporary storage, but for the information to be collected and analyzed it must have been stored) and analyzing the parking area data,(see above for mapping) the monitoring data,(mapping claim 2) and the user feedback (mapping claim 2);  (0075; 0090-0091; collected information is analyzed including sensor, camera, and user input) wherein: identifying the set of available parking areas is further based analysis of the parking area data, the monitoring data, and the user feedback (0062; 0064; 0068-0073; 0075; the system identifies open spaces based on user input, other vehicle sensors, and in field cameras and sensors such as sensor on the parking meter) wherein: identifying a set of available parking areas is further based on context data including current weather conditions; (0068; parking map indicating availability accounts for weather related restrictions) and the parking area statistics include (i) average duration of parking at each parking area; (0092; average length of time parking spots are occupied) and (ii) cost of parking at each parking area (0082; cost of parking)
Astigarraga is different in the Astigarrage does not disclose the switching of communication when the user is within distance of a “top-ranked parking area”, and therefore does not disclose “and determining that the vehicle has come within a predetermined threshold distance of the top-ranked parking area; responsive to the determination that the vehicle is within a predetermined threshold distance of the top-ranked parking area, switching a mode of communications between the server and the device of the user to online mode, with online mode being a mode of data communication where online communication is continuous; and communicating in online mode, from the server, over the communication network and to the device of the user, route information helpful in travelling from a current position of the vehicle to the top-ranked parking area” and the top-ranked parking area is determined by “identifying a set of available parking areas within the geographic area based on parking area data collected from a set of internet of things (IoT) devices operating various parking areas and parking area statistics; selecting a top-ranked parking area from the set of available parking areas based at least in part upon user preferences”.
Scofield teaches ranking the set of available parking areas based on the parking area statistics of each parking area (0026; sorting and ranking available parking spots, parking information, criteria and database; 0044; 0052; as well as parking statistics) wherein the ranking is further based on user feedback associated with each available parking area (0026; 0044-0045; 0052; ranking is based on parking information such as feedback provided by travelers about the parking spot)
Scofield is different in that Scofield does not disclose the switching of communication when the user is within distance of a “top-ranked parking area”, and therefore does not disclose “and determining that the vehicle has come within a predetermined threshold distance of the top-ranked parking area; responsive to the determination that the vehicle is within a predetermined threshold distance of the top-ranked parking area, switching a mode of communications between the server and the device of the user to online mode, with online mode being a mode of data communication where online communication is continuous; and communicating in online mode, from the server, over the communication network and to the device of the user, route information helpful in travelling from a current position of the vehicle to the top-ranked parking area” and the top-ranked parking area is determined by “identifying a set of available parking areas within the geographic area based on parking area data collected from a set of internet of things (IoT) devices operating various parking areas and parking area statistics; selecting a top-ranked parking area from the set of available parking areas based at least in part upon user preferences”.
Sen teaches [0053] With reference to FIG. 8, users can search for garages in the ParcMate application based on current location, other location or point of interest, indicating a desired arrival time and a parking duration. The application returns a curated list of Best, Closest, Cheapest options with available spots per our proprietary algorithm. User has the ability to see additional garage options if desired. FIG. 8 illustrates a stylized street grid having north/south traveling avenues 30 and east/west traveling streets 32. A user 34 seeks parking to attend a destination 36. The user's location is dynamically tracked using a global positioning system. The coordinates of the destination 36 are similarly quantified. Also located in the database are the locations of parking garages 38A-38G. The parking garages are in continuous communication with the central server and provide continuous or periodically updated batch data as to parking spaces available and current rates. The user then selects a preference from the curated list and the best fit garage having spaces available is identified
Sen is different in that Sen does not disclose the switching of communication when the user is within distance of a “top-ranked parking area”, and therefore does not disclose “and determining that the vehicle has come within a predetermined threshold distance of the top-ranked parking area; responsive to the determination that the vehicle is within a predetermined threshold distance of the top-ranked parking area, switching a mode of communications between the server and the device of the user to online mode, with online mode being a mode of data communication where online communication is continuous; and communicating in online mode, from the server, over the communication network and to the device of the user, route information helpful in travelling from a current position of the vehicle to the top-ranked parking area” and the top-ranked parking area is determined by “identifying a set of available parking areas within the geographic area based on parking area data collected from a set of internet of things (IoT) devices operating various parking areas and parking area statistics; selecting a top-ranked parking area from the set of available parking areas based at least in part upon user preferences”.
Jereon Trum teaches Referring to FIG. 6, there is shown a screenshot of the display device 240 of the navigation device 200 operative in a first embodiment of a parking mode to display indications of available parking places. In the parking mode, the navigation device 200 is arranged to display on the display device 240 map information 610 which is representative of a current location of the device 200. An icon 620 denotes the current location of the navigation device 200, and is centred with the map information 610 of current and surrounding roads in the vicinity of the current device location and other map features also being displayed. Navigation information 630 is displayed in a status bar below the displayed map information. The navigation information 630 includes a distance to the next deviation from the current road required to be taken by the user, an icon suggestive of the particular type of deviation, for example a left or right turn, a name of the current road and various other information relating to the current journey and an indication of a strength of satellite-broadcast signals being received by the navigation device 200. The display 240 further indicates, using a plurality of symbols 640, 650, 660, 670, a location of available parking places in the vicinity of the current location of the navigation device 200. Each symbol 640, 650, 660, 670 comprises an indication that it is notifying the availability of a parking place, which in the example is provided by a letter P, and an indication of the time since that parking place became available. In FIG. 6 the indication of the time since that parking place became available is provided by means of a textual label identifying a period of time since that parking place became available. However, it is envisaged that this indication may be provided in other ways, such as by varying a colour of the symbol. For example, parking places which recently became available may be indicated in a green colour which fades or changes to a red colour as time elapses. The indication of the time since that parking place became available is useful to assist the user establishing how likely that parking place is still to be available. Symbols indicating the availability of parking places may be removed from the display 240 after a predetermined time to prevent the display from becoming cluttered and because it may be assumed that the parking place would no longer be available. The predetermined time may depend upon the current location of the navigation device. For example, in a city the predetermined time may be relatively low, such as 5 minutes, whereas in small town the predetermined time may be higher, such as 10 or 15 minutes. As further shown in FIG. 6, the display provides visual instructions 680 to guide the user along a route to one of the available parking places 640. The available parking place 640 to which the route has been planned may be automatically determined by the parking notification module 490, or may be selected by the user by appropriate user input being received, such as a touch being received on the display device 240 selecting one of the displayed parking notifications 640, 650, 660, 670. FIG. 7 illustrates a graphical item 700 displayed on the display device 240 of a navigation device 200 operative in a second embodiment of the parking mode in response to a received parking place available message. As discussed above, the parking place available message indicates the location of the vacated parking place and the time at which the parking place was vacated. In this embodiment of the invention, the parking notification module 490 is arranged to display on the display device a visual indication that a new parking place available message has been received by the navigation device 200. The visual indication is in the form of a “pop-up” or dialogue box 700 indicating the reception of the parking place available message. In this embodiment, the indication 700 contains information conveying to the user that the parking place available message has been received, for example with the text “New Parking Place Available!”. In some embodiments, the dialogue box 700 further comprises distance information 710 indicating a distance from the current location of the navigation device 200 to the parking place identified in the parking place available message and/or time information 720 indicating how long ago the parking place was vacated. In some embodiments, a graphical control 730 may be included in the dialogue box by which is operable by the user to select the parking place as a destination location for route guidance, such that the navigation device 200 directs the user to the parking place. However, in other embodiments, the parking place may be automatically selected as the destination location by the parking place notification module 490 if the parking place meets one or more predetermined criteria e.g. the parking place is within a predetermined distance or travelling time of the current location, or is closer to the current location than a previously selected parking place.
Jereon Turum is different in that Jereon Turum does not select the parking area based on preference but based on availability, and furthermore does not switch communication modes based on a proximity and therefore does not disclose and determining that the vehicle has come within a predetermined threshold distance of the top-ranked parking area; responsive to the determination that the vehicle is within a predetermined threshold distance of the top-ranked parking area, switching a mode of communications between the server and the device of the user to online mode, with online mode being a mode of data communication where online communication is continuous; and communicating in online mode, from the server, over the communication network and to the device of the user, route information helpful in travelling from a current position of the vehicle to the top-ranked parking area”
	Li teaches parking assistance based on internet of vehicles “the push information module comprises a user common recommendation sub-module, a distance optimal recommendation sub-module, a hot car yard recommendation sub-module and a peripheral shop and large activity recommendation sub-module; the user common recommendation submodule generates a user common recommendation table by analyzing user common information data of the cloud; the optimal distance recommendation submodule plans an optimal route according to the position of a user and the position of a parking lot to which a preset parking space belongs by combining a shortest path principle and a real-time road condition;”
	Li is different in that Li does not disclose switching communication and therefore does not disclose “and determining that the vehicle has come within a predetermined threshold distance of the top-ranked parking area; responsive to the determination that the vehicle is within a predetermined threshold distance of the top-ranked parking area, switching a mode of communications between the server and the device of the user to online mode, with online mode being a mode of data communication where online communication is continuous; and communicating in online mode, from the server, over the communication network and to the device of the user, route information helpful in travelling from a current position of the vehicle to the top-ranked parking area” and the top-ranked parking area is determined by “identifying a set of available parking areas within the geographic area based on parking area data collected from a set of internet of things (IoT) devices operating various parking areas and parking area statistics; selecting a top-ranked parking area from the set of available parking areas based at least in part upon user preferences”.
In the examiner’s opinion it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of the above prior art to include “and determining that the vehicle has come within a predetermined threshold distance of the top-ranked parking area; responsive to the determination that the vehicle is within a predetermined threshold distance of the top-ranked parking area, switching a mode of communications between the server and the device of the user to online mode, with online mode being a mode of data communication where online communication is continuous; and communicating in online mode, from the server, over the communication network and to the device of the user, route information helpful in travelling from a current position of the vehicle to the top-ranked parking area” and the top-ranked parking area is determined by “identifying a set of available parking areas within the geographic area based on parking area data collected from a set of internet of things (IoT) devices operating various parking areas and parking area statistics; selecting a top-ranked parking area from the set of available parking areas based at least in part upon user preferences”.
Therefore independent claims 1, 21, and 24 are deemed to be allowable over prior art, and dependent claims 2-3, 22-23, and 25-26 in light of their dependency from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451